UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund March 31, 2015 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components1.5% Gentex 129,326 Banks1.8% SVB Financial Group 22,302 a Capital Goods9.8% A.O. Smith 40,177 2,638,022 AMETEK 43,559 2,288,590 B/E Aerospace 36,250 2,306,225 Carlisle 32,160 2,978,981 Sensata Technologies Holding 42,585 a 2,446,508 Snap-on 15,898 2,337,960 Commercial & Professional Services1.8% Towers Watson & Co., Cl. A 20,320 Consumer Durables & Apparel4.3% Jarden 47,400 a 2,507,460 Polaris Industries 10,317 1,455,729 PVH 25,241 2,689,681 Consumer Services1.5% Panera Bread, Cl. A 14,765 a Diversified Financials2.5% CBOE Holdings 30,210 1,734,205 T. Rowe Price Group 26,610 2,154,878 Energy4.2% Pioneer Natural Resources 15,079 2,465,567 Range Resources 47,915 2,493,497 Tesoro 16,910 1,543,714 Exchange-Traded Funds.9% iShares Russell Mid-Cap Growth ETF 14,019 b Food & Staples Retailing2.3% United Natural Foods 23,388 a 1,801,812 Whole Foods Market 33,857 1,763,273 Food, Beverage & Tobacco2.1% WhiteWave Foods 73,977 a Health Care Equipment & Services14.1% Align Technology 42,210 a 2,270,265 AmerisourceBergen 24,952 2,836,293 athenahealth 18,807 a,b 2,245,368 Boston Scientific 170,781 a 3,031,363 Brookdale Senior Living 87,040 a 3,286,630 Catamaran 58,292 a 3,470,706 Cooper 11,618 2,177,446 IMS Health Holdings 87,270 a 2,362,399 Household & Personal Products1.0% Church & Dwight 18,034 Materials1.5% Vulcan Materials 27,031 Media3.6% IMAX 89,209 a 3,007,235 Lions Gate Entertainment 71,795 b 2,435,286 Pharmaceuticals, Biotech & Life Sciences7.9% Alexion Pharmaceuticals 12,260 a 2,124,658 Jazz Pharmaceuticals 17,252 a 2,980,973 Mallinckrodt 12,232 a 1,549,183 Receptos 17,892 a 2,950,212 Vertex Pharmaceuticals 20,903 a 2,465,927 Real Estate3.7% CBRE Group, Cl. A 106,281 a 4,114,138 Realogy Holdings 34,162 a 1,553,688 Retailing13.0% Advance Auto Parts 16,126 2,413,901 Dick's Sporting Goods 28,462 1,622,049 Liberty Interactive, Cl. A 100,316 a 2,928,224 LKQ 60,909 a 1,556,834 Netflix 5,410 a 2,254,293 Restoration Hardware Holdings 15,686 a 1,555,894 Ross Stores 18,258 1,923,663 Ulta Salon, Cosmetics & Fragrance 16,355 a 2,467,152 Urban Outfitters 20,170 a 920,761 Williams-Sonoma 28,663 2,284,728 Semiconductors & Semiconductor Equipment3.6% Mellanox Technologies 68,940 a 3,125,740 Microchip Technology 47,680 b 2,331,552 Software & Services12.1% Akamai Technologies 37,050 a 2,632,217 ANSYS 27,060 a 2,386,421 Fidelity National Information Services 46,116 3,138,655 HomeAway 54,497 a 1,644,174 Infinera 66,738 a 1,312,736 LinkedIn, Cl. A 10,025 a 2,504,846 ServiceNow 22,800 a 1,796,184 Synopsys 68,822 a 3,187,835 Technology Hardware & Equipment5.1% Amphenol, Cl. A 43,760 2,578,776 F5 Networks 18,190 a 2,090,759 Palo Alto Networks 21,667 a 3,165,115 Total Common Stocks (cost $127,150,629) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,225,050) 2,225,050 c Investment of Cash Collateral for Securities Loaned3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,626,278) 4,626,278 c Total Investments (cost $134,001,957) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $7,305,846 and the value of the collateral held by the fund was $7,624,151, consisting of cash collateral of $4,626,277 and U.S. Government and Agency securities valued at $2,997,914. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $23,860,187 of which $24,824,319 related to appreciated investment securities and $964,132 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value ($) Health Care Equipment & Services 14.1 Software & Services 12.1 Retailing 13.0 Capital Goods 9.8 Technology Hardware & Equipment 5.1 Pharmaceuticals, Biotech & Life Sciences 7.9 Money Market Investments 4.5 Consumer Durables & Apparel 4.3 Real Estate 3.7 Semiconductors & Semiconductor Equipment 3.6 Media 3.6 Energy 4.2 Diversified Financials 2.5 Food, Beverage & Tobacco 2.1 Banks 1.8 Commercial & Professional Services 1.8 Automobiles & Components 1.5 Consumer Services 1.5 Materials 1.5 Food & Staples Retailing 2.3 Household & Personal Products 1.0 Exchange-Traded Funds .9 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 146,630,700 - - Equity Securities - Foreign Common Stocks+ 3,007,235 - - Exchange-Traded Funds 1,372,881 - - Mutual Funds 6,851,328 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J.
